Name: Commission Regulation (EEC) No 1261/84 of 7 May 1984 correcting Regulation (EEC) No 898/84 fixing the adjustments to be made to certain refunds fixed in advance for milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 122/ 12 Official Journal of the European Communities 8 . 5 . 84 COMMISSION REGULATION (EEC) No 1261/84 of 7 May 1984 correcting Regulation (EEC) No 898/84 fixing the adjustments to be made to certain refunds fixed in advance for milk and milk products verification has shown that one amount does not correspond with the measures submitted to the management committee for an opinion ; whereas the Regulation in question must therefore be corrected, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 856/84 (2), and in particular Article 1 7 (4) thereof, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States (3), as last amended by Regulation (EEC) No 2025/83 (4), and in particular Article 2 thereof, Whereas Commission Regulation (EEC) No 898/84 (*) fixes the adjustments to be made to certain refunds fixed in advance for milk and milk products ; whereas HAS ADOPTED THIS REGULATION : Article 1 In the Dutch , Danish and German versions of Annex I to Regulation (EEC) No 898/84, ' + 4,45' in column B against subheading 04.04 E I b) ex 2 (dd) (99) (bbb) of the Common Customs Tariff is hereby replaced by ' + 1,45'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , ,7 May 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 90, 1 . 4. 1984, p. 10 . 3) OJ No L 106, 12 . 5 . 1971 , p. 1 . (4) OJ No L 199 , 22 . 7 . 1983, p . 11 . n OJ No L 91 , 1 . 4. 1984, p . 74.